United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF THE AIR FORCE, JOINT
BASE SAN ANTONIO-RANDOLPH AIR
FORCE BASE, Randolph, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0985
Issued: December 17, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 7, 2020 appellant filed a timely appeal from a March 11, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
injury causally related to the accepted October 16, 2019 employment incident.

1

The Board notes that, following the March 11, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 24, 2019 appellant, then a 60-year-old aircraft sheet mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on October 16, 2019 he injured his right shoulder
while in the performance of duty. He explained that he was preparing to perform a check for a
horizontal stabilizer of an F-16 and, as he was tipping the horizontal stabilizer upside down, he felt
a pull and pain in his right shoulder. Appellant stopped work on October 21, 2019.
Appellant also submitted a position description of his duties as an aircraft sheet metal
mechanic.
In a development letter dated October 31, 2019, OWCP informed appellant that the
evidence submitted was insufficient to establish his claim. It advised him of the type of factual
and medical evidence needed and provided a questionnaire for his completion seeking additional
information concerning the alleged October 16, 2019 employment incident. OWCP afforded
appellant 30 days to submit the requested information.
OWCP subsequently received an October 22, 2019 progress note by Dr. Enrique Baires,
Board-certified in family medicine, who evaluated appellant for right shoulder pain. Dr. Baires
noted that appellant first injured his shoulder in August at work and injured it again on October 16,
2019 when he was pushing and flipping a heavy object and felt something pop. He diagnosed
unspecified type hypertension and acute pain of the right shoulder. Dr. Baires also scheduled
appellant to undergo a magnetic resonance imaging (MRI) scan of his right shoulder for further
evaluation.
In an October 28, 2019 diagnostic report, Dr. Trenton Wright, a Board-certified diagnostic
radiologist, performed an MRI scan of appellant’s right shoulder. He found a focal linear
full-thickness tear involving the supraspinatus tendon anteriorly, irregular degenerative
fraying/tearing involving the superior, anterior and posterior inferior glenoid labrum, moderate
changes of the glenohumeral degenerative joint disease with full-thickness articular cartilage
thinning and subchondral cystic change involving the posterior inferior glenoid, as well as mildto-moderate changes of acromioclavicular (AC) joint arthropathy with undersurface spurring.
Appellant also submitted an October 30, 2019 referral note with an illegible signature
diagnosing right shoulder pain and indicating physical therapy to treat his injury.
In a November 5, 2019 medical report, Scott Roberts, a physical therapist, evaluated
appellant for his right shoulder pain. Appellant informed Mr. Roberts that he injured his shoulder
at work on October 16, 2019 when he was lifting a heavy part and felt a pop. He stated that he
initially felt pain in August 2019, but told his supervisor that he felt he could continue working
until his October 16, 2019 injury caused much worse pain. On evaluation Mr. Roberts provided
an assessment of right shoulder pain and provided a physical therapy treatment plan.
In work status forms dated October 21 to November 4, 2019, Rickie Johnson, a physician
assistant, noted appellant’s October 16, 2019 right shoulder injury and provided that appellant
could return to work with restrictions.

2

OWCP also received a November 7, 2019 work status form, indicating that appellant
returned to work full time with restrictions on October 22, 2019. In a progress report of even date,
Mr. Roberts provided updates for appellant’s treatment related to his right shoulder pain.
In a November 18, 2019 medical report, Dr. Daniel Tensmeyer, a Board-certified
orthopedic surgeon, discussed an October 22, 2019 x-ray and an October 28, 2019 MRI scan of
appellant’s right shoulder and diagnosed a right rotator cuff tear, arthritis of the right AC joint, a
degenerative tear of the glenoid labrum of the right shoulder and glenoid chondromalacia of the
right shoulder. He referenced the history of appellant’s injuries and noted that appellant first
injured his shoulder in August 2019 and reinjured it on October 16, 2019 when he was lifting at
work. Dr. Tensmeyer scheduled appellant to undergo five surgical procedures in order to address
appellant’s right shoulder conditions.
By decision dated December 6, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the injury and/or events
occurred as he described. It explained that he did not respond to its October 31, 2019 development
questionnaire seeking further details concerning the alleged October 16, 2019 employment
incident. OWCP concluded, therefore, that the requirements had not been met to establish an
injury as defined by FECA.
OWCP continued to receive evidence. In an August 21, 2019 statement, appellant
explained that, on August 20, 2019 he was working with R.S. and J.R., two of appellant’s
coworkers, while lifting, he felt a sharp pain in his right shoulder. He reported it to his supervisor
who instructed him to wait a day to see if the pain was still present.
In an October 21, 2019 incident report, appellant informed Mr. Johnson that he injured his
right shoulder on August 20 and October 16, 2019 while lifting a horizontal stabilizer with two
other employees. He stated that he felt a sharp pain at the time of the August 20, 2019 incident,
and a pop in his right shoulder at the time of the October 16, 2019 incident.
Appellant submitted an illegible October 22, 2019 physician’s initial report of work injury
or occupational disease form signed by Dr. Baires.
In an October 30, 2019 new patient form with an illegible signature, appellant indicated
that he injured his right shoulder on October 16, 2019. In a medical report of even date,
Dr. Tensmeyer diagnosed a right rotator cuff tear, arthritis of the right AC joint, a degenerative
tear of the glenoid labrum of the right shoulder and glenoid chondromalacia of the right shoulder.
He indicated that appellant originally felt pain in his right shoulder in August 2019 and reinjured
the same shoulder on October 16, 2019 while at work. .
In a November 21, 2019 letter, Dr. Tensmeyer indicated that appellant would undergo
surgery on December 3, 2019 to treat his right shoulder injury and recommended work restrictions
for him to follow.
In a November 26, 2019 letter, Dr. Baires indicated that appellant’s surgery would be
delayed two months due to uncontrolled diabetes. He recommended that appellant be placed on
light duty with no use of his right arm until after his surgery.

3

Dr. Tensmeyer, in a December 16, 2019 letter, indicated that appellant was seen on
November 18, 2019 and recommended additional work restrictions for his right upper extremity.
In a personal statement of even date, appellant again explained the events of the August 20,
2019 employment incident in which he injured his right shoulder while lifting a horizontal
stabilizer. He also restated the events of the October 16, 2019 employment incident in which he
again injured his right shoulder while lifting a horizontal stabilizer. Appellant claimed that he was
the second person to injure himself while lifting a horizontal stabilizer.
Appellant also submitted work status forms dated from October 21 to December 17, 2019
in which Mr. Johnson provided updated medical restrictions related to his right shoulder injury.
On December 19, 2019 appellant requested reconsideration of OWCP’s December 6, 2019
decision and submitted additional medical evidence.
In an October 21, 2019 medical report, Dr. Eryn Stansfield, Board-certified in occupational
medicine, evaluated appellant for his right shoulder injury. Appellant detailed the history of his
alleged August 20 and October 16, 20193 employment injuries in which he injured his right
shoulder while lifting a horizontal stabilizer. Dr. Stansfield diagnosed an unspecified sprain of the
right shoulder joint. On the second page of appellant’s October 21, 2019 incident report she stated
that appellant reinjured his right shoulder on October 16, 2019 while lifting a horizontal stabilizer
and provided that he could return to work with limited duty for seven days.
In an October 22, 2019 diagnostic report, Dr. Jason Lance, a Board-certified diagnostic
radiologist, performed an x-ray of appellant’s right shoulder and found moderate glenohumeral
and mild AC joint osteoarthritis.
Mr. Roberts provided an update on appellant’s therapy sessions to treat his right shoulder
pain in a November 11, 2019 progress note.
Dr. Tensmeyer indicated in a November 18, 2019 diagnostic report that an x-ray of
appellant’s right shoulder revealed mild narrowing of the glenohumeral joint with small osteophyte
of the inferior glenoid, subchondral sclerosis, and cystic changes on the glenoid. He also reported
that no fractures were seen.
In a November 19, 2019 progress note, Rodney Grogan, a physician assistant, performed a
preoperative general physical examination in relation to appellant’s diabetes. In a November 26,
2019 progress note, Nurse Shanafelt reported that his surgery would need to be delayed until his
Hemoglobin A1C was below an eight.
In a February 10, 2020 medical report, Dr. Tensmeyer again diagnosed a right rotator cuff
tear, arthritis of the right AC joint, a degenerative tear of the glenoid labrum of the right shoulder
and glenoid chondromalacia of the right shoulder, and related the injuries to appellant’s August 20

3

The report indicated that appellant injured his right shoulder on October 10, 2019; however, this appears to be a
typographical error.

4

and October 16, 2019 employment injuries. He also indicated that appellant’s Hemoglobin A1C
had improved and that he was prepared to go forward with surgery.
By decision dated March 11, 2020, OWCP modified the December 6, 2019 decision to
accept that the October 16, 2019 employment incident occurred as alleged. However, the claim
remained denied as the evidence of record was insufficient to establish that his diagnosed right
shoulder conditions were causally related to the accepted October 16, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.9
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.10 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.11

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

K.V., Docket No. 18-0723 (issued November 9, 2018).

11

I.J., 59 ECAB 408 (2008).

5

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right shoulder
injury causally related to the accepted October 16, 2019 employment incident.
In medical reports dated from October 30, 2019 to February 10, 2020, Dr. Tensmeyer
diagnosed a right rotator cuff tear, arthritis of the right AC joint, a degenerative tear of the glenoid
labrum of the right shoulder and glenoid chondromalacia of the right shoulder, and related the
injuries to the accepted October 16, 2019 employment incident in which appellant was lifting. He
also indicated that appellant would undergo surgical procedures to treat his conditions. While
Dr. Tensmeyer provided an affirmative opinion on causal relationship, he did not offer any medical
rationale sufficient to explain why he believed that the October 16, 2019 employment incident
could have resulted in or contributed to appellant’s diagnosed conditions. Without explaining how
lifting caused or aggravated his medical conditions, Dr. Tensmeyer’s medical reports are of limited
probative value.12
Dr. Tensmeyer indicated in his November 18, 2019 diagnostic report that an x-ray of
appellant’s right shoulder revealed mild narrowing of the glenohumeral joint with small osteophyte
of the inferior glenoid, subchondral sclerosis, and cystic changes on the glenoid. The Board has
held, however, that diagnostic test reports standing alone lack probative value on the issue of causal
relationship as they do not address the relationship between accepted employment incident and a
diagnosed condition.13 For this reason, Dr. Tensmeyer’s November 18, 2019 diagnostic report is
insufficient to meet appellant’s burden of proof.
Dr. Tensmeyer’s remaining medical evidence consisted of letters dated November 21 and
December 16, 2019 in which he provided that appellant would undergo surgery to treat his right
shoulder injuries and recommended work restrictions for him to follow. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.14 For this reason, Dr. Tensmeyer’s
remaining medical evidence is insufficient to meet appellant’s burden of proof.
In medical evidence dated October 21, 2019, appellant informed Dr. Stansfield of the
history of his right shoulder injury. She diagnosed an unspecified sprain of the right shoulder joint
and noted that he injured his shoulder on October 16, 2019 while lifting a horizontal stabilizer. As
stated previously, without explaining how lifting a horizontal stabilizer caused or aggravated
appellant’s right shoulder condition, Dr. Stansfield’s October 21, 2019 medical evidence is of
limited probative value.15
Dr. Baires provided in his October 22, 2019 progress note that appellant first injured his
right shoulder in August 2019 at work and injured it again on October 16, 2019 when he was
12

See A.P., Docket No. 19-0224 (issued July 11, 2019).

13

See W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

14

S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
15

Supra note 12.

6

pushing and flipping a heavy object and felt something pop. He diagnosed unspecified type
hypertension and acute pain of the right shoulder and schedule appellant to undergo an MRI scan
of appellant’s right shoulder for further evaluation. However, the Board has held that pain is a
symptom and not a compensable medical diagnosis.16 For this reason, Dr. Baires’ October 22,
2019 progress note is of limited probative value.
In his letter of November 26, 2019, Dr. Baires indicated that appellant’s surgery would be
delayed two months due to uncontrolled diabetes and recommended that he be placed on light duty
with no use of his right arm. The Board has held that a medical report lacking a firm diagnosis
and a rationalized medical opinion regarding causal relationship is of no probative value.17 For
this reason, Dr. Baires’ November 26, 2019 letter is insufficient to meet appellant’s burden of
proof.
Dr. Baires’ remaining medical evidence consisted of an illegible October 22, 2019
physician’s initial report of work injury or occupational disease form. However, the Board has
held that medical evidence which is illegible is of no probative value.18 For this reason, Dr. Baires’
remaining evidence is insufficient to meet appellant’s burden of proof.
Appellant also submitted diagnostic reports dated October 22 and 28, 2019 from Drs.
Lance and Wright, respectively. However, as stated above, the Board has held that diagnostic test
reports standing alone lack probative value on the issue of causal relationship as they do not
address the relationship between accepted employment factors and a diagnosed condition.19
The remaining evidence consisted of multiple medical reports and forms authored by
various physician assistants, nurses and physical therapists. Certain healthcare providers such as
physical therapists, nurses, physician assistants, and social workers are not considered physicians
as defined under FECA.20 Consequently, their medical findings and/or opinions will not suffice
for purposes of establishing entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence establishing that his right
shoulder conditions are causally related to the accepted October 16, 2019 employment incident,
the Board finds that he has not met his burden of proof to establish his claim.

16

See S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y., Docket No. 20-0112 (issued June 25, 2020).

17

P.C., Docket No. 18-0167 (issued May 7, 2019).

18

See E.V., 18-1617 (issued February 26, 2019).

19

Supra note 13.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59
ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
20

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.21
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
injury causally related to the accepted October 16, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 11, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

The Board also notes that the medical evidence of record also discusses a separate August 20, 2019 employment
incident resulting in a right shoulder injury. Appellant may file a separate claim with regard to his earlier right shoulder
injury.

8

